Citation Nr: 1106020	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  10-36 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation (FVEC) fund.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel




INTRODUCTION

The Veteran had recognized guerrilla service from February 1945 
until June 1945.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2010 decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Manila, the Republic of the 
Philippines.

The appellant claims as the Veteran's surviving spouse.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran died prior to enactment of the American Recovery and 
Reinvestment Act.


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the 
FEVC fund are not met.  38 U.S.C.A. § 501(a) (West 2002 ); 
American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(enacted February 17, 2009); 38 C.F.R. § 3.203 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the material facts are not in dispute, and whether 
the claim may be allowed under the law is the issue at hand.  
When the law, and not the underlying facts or development of the 
facts, is dispositive in a matter, the VCAA can have no effect on 
the appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(where the law as mandated by statue, and not the evidence, is 
dispositive, the VCAA is not applicable); Smith v. Gober, 14 Vet. 
App. 227 (2000).  The Board therefore finds that no action is 
necessary under the VCAA and that the case is ready for appellate 
review.

Entitlement to FVEC Fund Payment

The appellant claims she is entitled to an FVEC fund payment.  
She claims as the surviving spouse of a veteran who died in May 
1983.

Under the American Recovery and Reinvestment Act, a one-time 
benefit is provided for certain Philippine veterans to be paid 
from the "Filipino Veterans Equity Compensation Fund."  
American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(enacted February 17, 2009).  Payments for eligible persons will 
be either in the amount of $9,000 for non-United States citizens, 
or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Specifically, Section 1002(c)(1) provides that the Secretary 
may make a payment from the compensation fund to an eligible 
person who, during the one-year period beginning on the date of 
the enactment of this Act, submits to the Secretary a claim for 
benefits under this section.  The application for the claim shall 
contain such information and evidence as the Secretary may 
require.  Section 1002(c)(2) provides that if an eligible person 
who has filed a claim for benefits under this section dies before 
payment is made under this section, the payment under this 
section shall be made instead to the surviving spouse, if any, of 
the eligible person.

Section 1002(d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

The appellant does not argue, and the evidence does not show, 
that she is a person who meets the definition provided by Section 
1002(d) and is personally eligible for payment from the fund.  
Rather, the appellant contends that her late husband met the 
criteria, and thus she is may receive payments on his behalf.

The Veteran died in May 1983, 26 years before the operative law 
was enacted.  The law provides that where an eligible person who 
has filed a claim for benefits under this section dies before 
payment is made, the payment shall be made to the surviving 
spouse.  Here, however, the Veteran did not file a claim for 
benefits FVEC payment at any time during his life.  Accordingly 
his surviving spouse is not eligible to receive payment on his 
behalf.

The law is dispositive, Sabonis v. Brown, 6 Vet. App. 426 (1994), 
and the appellant does not meet the basic eligibility 
requirements for a one-time payment from the FVEC fund.  
Therefore, the claim must be denied based upon a lack of 
entitlement under the law.


ORDER

The appellant is not eligible for a one-time payment from the 
Filipino Veterans Equity Compensation Fund.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


